Exhibit 10.3

CENTERPOINT ENERGY, INC.

2009 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to this Restricted Stock Unit Award Agreement (“Award Agreement”),
CenterPoint Energy, Inc. (the “Company”) hereby grants to the Participant, an
employee of the Company, on the Award Date, a restricted stock unit award of the
number of units of Common Stock of the Company (the “RSU Award”) as specified on
this BNY Mellon Shareholder Services web site (“Award Notice”), pursuant to the
CenterPoint Energy, Inc. 2009 Long Term Incentive Plan (the “Plan”), subject to
the terms, conditions and restrictions described in the Plan and as follows:

1. Relationship to the Plan; Definitions. This RSU Award is subject to all of
the terms, conditions and provisions of the Plan in effect on the date hereof
and administrative interpretations thereunder, if any, adopted by the Committee.
Except as defined herein, capitalized terms shall have the same meanings
ascribed to them under the Plan. To the extent that any provision of this Award
Agreement conflicts with the express terms of the Plan, it is hereby
acknowledged and agreed that the terms of the Plan shall control and, if
necessary, the applicable provisions of this Award Agreement shall be hereby
deemed amended so as to carry out the purpose and intent of the Plan. References
to the Participant herein also include the heirs or other legal representatives
of the Participant. For purposes of this Award Agreement:

“Award Date” means the date this RSU Award is granted to the Participant as
specified in the Award Notice.

“Change in Control Closing Date” means the date a Change in Control (as defined
in the Plan) is consummated.

“Change in Control Payment Date” means the following:

(i) If the Change in Control is a Section 409A Change in Control, then the
Change in Control Payment Date shall be not later than the 70th day after the
Change in Control Closing Date; and

(ii) If the Change in Control is a Non-Section 409A Change in Control, then the
Change in Control Payment Date shall be the first to occur of:

 

  (1) the Vesting Date(s) on which the units are paid under Section 3 hereof for
the number of units indicated in the Award Notice assuming continuous Employment
by the Participant as of such Vesting Date(s); or

 

  (2) in the case of the Participant’s death or Separation from Service due to
Disability or Retirement prior to the Vesting Date(s), all shares not previously
paid shall be paid at the time of distribution indicated in Section 4(b).



--------------------------------------------------------------------------------

“Disability” means that the Participant is both eligible for and in receipt of
benefits under the Company’s long-term disability plan.

“Employment” means employment with the Company or any of its Subsidiaries.

“Non-Section 409A Change in Control” means a Change in Control that is not a
Section 409A Change in Control.

“Retirement” means a Separation from Service (i) on or after attainment of age
55 and (ii) with at least five years of Employment; provided, however, that such
Separation from Service is not by the Company for Cause and occurs on or after
July 1 of the calendar year in which this RSU Award is granted. For purposes of
this Award Agreement, “Cause” means the Participant’s (a) gross negligence in
the performance of his or her duties, (b) intentional and continued failure to
perform his or her duties, (c) intentional engagement in conduct which is
materially injurious to the Company or its Subsidiaries (monetarily or
otherwise) or (d) conviction of a felony or a misdemeanor involving moral
turpitude. For this purpose, an act or failure to act on the part of the
Participant will be deemed “intentional” only if done or omitted to be done by
the Participant not in good faith and without reasonable belief that his or her
action or omission was in the best interest of the Company, and no act or
failure to act on the part of the Participant will be deemed “intentional” if it
was due primarily to an error in judgment or negligence.

“Section 409A” means Code Section 409A and the Treasury regulations and guidance
issued thereunder.

“Section 409A Change in Control” means a Change in Control that satisfies the
requirements of a change in control for purposes of Code
Section 409A(a)(2)(A)(v) and the Treasury regulations and guidance issued
thereunder.

“Separation from Service” means a separation from service with the Company or
any of its Subsidiaries within the meaning of Treasury Regulation § 1.409A-1(h)
(or any successor regulation).

“Termination Date” means the date of the Participant’s Separation from Service.

“Vesting Date” means one or more vesting dates as specified in the Award Notice.

2. Establishment of RSU Award Account. The grant of units of Common Stock of the
Company pursuant to this Award Agreement shall be implemented by a credit to a
bookkeeping account maintained by the Company evidencing the accrual in favor of
the Participant of the unfunded and unsecured right to receive such units of
Common Stock, which right shall be subject to the terms, conditions and
restrictions set forth in the Plan and to the further terms, conditions and
restrictions set forth in this Award Agreement. Except as otherwise provided in
Section 10 of this Award Agreement, the units of Common Stock credited to the

 

2



--------------------------------------------------------------------------------

Participant’s bookkeeping account may not be sold, assigned, transferred,
pledged or otherwise encumbered until the Participant has been registered as the
holder of shares of Common Stock on the records of the Company, as provided in
Sections 4, 5 or 6 of this Award Agreement.

3. Vesting of RSU Award. Unless earlier (a) vested or forfeited pursuant to this
Section 3 or Section 4(a) below or (b) vested upon the occurrence of a Change in
Control pursuant to Section 5 below, the Participant’s right to receive shares
of Common Stock under this Award Agreement shall vest on the Vesting Date(s) for
the number of units indicated in the Award Notice. Except as provided in
Sections 4 and 5 below, the Participant must be in continuous Employment during
the period beginning on the Award Date and ending on the Vesting Date(s) in
order for the units (as indicated in the Award Notice) of the RSU Award to vest
on such Vesting Date; otherwise, all unvested units shall be forfeited as of the
Participant’s Termination Date.

4. Effect of Separation from Service; Timing of Distribution.

(a) Separation from Service Prior to the Final Vesting Date or Change in
Control. Notwithstanding Section 3 above, if the Participant’s Termination Date
occurs prior to (i) the final Vesting Date or (ii) the occurrence of a Change in
Control, due to the Participant’s death or Separation from Service due to
Disability or Retirement, then the Participant shall vest in the right to
receive a number of the shares of Common Stock (rounded up to the nearest whole
share) with respect to the unvested portion of this RSU Award determined by
(x) multiplying (A) the total number of units of Common Stock covered by this
RSU Award by (B) a fraction, the numerator of which is the number of days that
have elapsed from the Award Date to the Participant’s Termination Date, and the
denominator of which is the total number of days from the Award Date until the
final Vesting Date and (y) subtracting from (x) the number of previously vested
and delivered shares of Common Stock under this RSU Award.

(b) Timing of Distribution.

(1) Death. If the Participant is entitled to a benefit pursuant to Section 4(a)
hereof due to the Participant’s death, the number of shares of Common Stock
determined in accordance with Section 4(a) shall be registered in the name of
the Participant and delivered to the Participant’s estate as soon as practicable
but not later than the 70th day after the date of the Participant’s death.

(2) Disability or Retirement. If the Participant is entitled to a benefit
pursuant to Section 4(a) hereof due to the Participant’s Separation from Service
due to Disability or Retirement, then the number of shares of Common Stock
determined in accordance with Section 4(a) shall be registered in the name of
the Participant and delivered to the Participant on the date that is the earlier
of (x) the second business day following the end of the six-month period
commencing on the Participant’s Termination Date or (y) the Participant’s date
of death, if death occurs during such six-month period.

 

3



--------------------------------------------------------------------------------

(c) Dividend Equivalents. Upon the date of delivery of shares of Common Stock
under this Section 4, the Participant shall also be entitled to receive Dividend
Equivalents for the period from the Award Date to the date such vested shares of
Common Stock are distributed to the Participant (in accordance with the
requirements of Section 409A, to the extent applicable).

5. Distribution Upon a Change in Control. Notwithstanding any provision of this
Award Agreement to the contrary, if there is a Change in Control and the Change
in Control Closing Date occurs during the Participant’s Employment and prior to
(a) the final Vesting Date or (b) an accelerated vesting event under Section 4
above, then, upon the Change in Control Closing Date, the Participant’s right to
receive the unvested units of Common Stock subject to this Award Agreement shall
be fully vested. This RSU Award shall be settled by one or more distributions,
on the Change in Control Payment Date, to the Participant of:

(a) The number of units of Common Stock subject to this Award Agreement not
previously vested or forfeited pursuant to Sections 3 or 4 above, plus

(b) Dividend Equivalents in the form of shares of Common Stock (rounded up to
the nearest whole share) for the period commencing on the Award Date and ending
on the date immediately preceding the Change in Control Payment Date;

with such shares of Common Stock registered in the name of the Participant and
delivered to the Participant. In lieu of the foregoing distribution in shares,
the Committee, in its sole discretion, may direct that such distribution be made
to the Participant in one or more cash payments equal to:

(x) The product of (i) the Fair Market Value per share of Common Stock on the
date immediately preceding the Change in Control Closing Date and (ii) the
number of units of Common Stock subject to this Award Agreement not previously
vested or forfeited pursuant to Sections 3 or 4 above, plus

(y) Dividend Equivalents for the period commencing on the Award Date and ending
on the date immediately preceding the Change in Control Payment Date;

with such cash payment(s) to be made on the Change in Control Payment Date. Such
distribution under this Section 5, whether in the form of shares of Common Stock
or, if directed by the Committee, in cash, shall satisfy the rights of the
Participant and the obligations of the Company under this Award Agreement in
full.

6. Payment of RSU Award Under Section 3. Upon the vesting of the Participant’s
right to receive a number of the shares of Common Stock pursuant to Section 3
under this Award Agreement, such shares of Common Stock shall be registered in
the name of the Participant and delivered to the Participant not later than the
70th day after the applicable Vesting Date. Moreover, upon the date of delivery
of shares of Common Stock, the Participant shall also be entitled to receive
Dividend Equivalents for the period commencing on the Award Date and ending on
the date such vested shares of Common Stock are distributed to the Participant
(in accordance with the requirements of Section 409A, to the extent applicable).

 

4



--------------------------------------------------------------------------------

7. Confidentiality. The Participant agrees that the terms of this Award
Agreement are confidential and that any disclosure to anyone for any purpose
whatsoever (save and except disclosure to financial institutions as part of a
financial statement, financial, tax and legal advisors, or as required by law)
by the Participant or his or her agents, representatives, heirs, children,
spouse, employees or spokespersons shall be a breach of this Award Agreement and
the Company may elect to revoke the grant made hereunder, seek damages, plus
interest and reasonable attorneys’ fees, and take any other lawful actions to
enforce this Award Agreement.

8. Notices. For purposes of this Award Agreement, notices to the Company shall
be deemed to have been duly given upon receipt of written notice by the
Corporate Secretary of CenterPoint Energy, Inc., 1111 Louisiana, Houston, Texas
77002, or to such other address as the Company may furnish to the Participant.

Notices to the Participant shall be deemed effectively delivered or given upon
personal, electronic, or postal delivery of written notice to the Participant,
the place of Employment of the Participant, the address on record for the
Participant at the human resources department of the Company, or such other
address as the Participant hereafter designates by written notice to the
Company.

9. Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to the units of Common Stock subject to this Award Agreement,
unless and until the Participant is registered as the holder of such shares of
Common Stock.

10. Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns except as expressly prohibited
herein and in the Plan. Notwithstanding anything herein or in the Plan to the
contrary, the units of Common Stock are transferable by the Participant to
Immediate Family Members, Immediate Family Member trusts, and Immediate Family
Member partnerships pursuant to Section 13 of the Plan.

11. No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Company or any Subsidiary, or any successor thereto, nor shall it give
such entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.

12. Waiver. Failure of either party to demand strict compliance with any of the
terms or conditions hereof shall not be deemed a waiver of such term or
condition, nor shall any waiver by either party of any right hereunder at any
one time or more times be deemed a waiver of such right at any other time or
times. No term or condition hereof shall be deemed to have been waived except by
written instrument.

 

5



--------------------------------------------------------------------------------

13. Compliance with Section 409A. It is the intent of the Company and the
Participant that the provisions of the Plan and this Award Agreement comply with
Section 409A and will be interpreted and administered consistent therewith.
Accordingly, (i) no adjustment to the RSU Award pursuant to Section 14 of the
Plan and (ii) no substitutions of the benefits under this Award Agreement, in
each case, shall be made in a manner that results in noncompliance with the
requirements of Section 409A, to the extent applicable.

14. Withholding. The Company shall have the right to withhold applicable taxes
from any distribution of the Common Stock (including, but not limited to,
Dividend Equivalents) or from other cash compensation payable to the Participant
at the time of such vesting and delivery pursuant to Section 11 of the Plan (but
subject to compliance with the requirements of Section 409A, if applicable).

15. Modification of Award Agreement. Any modification of this Award Agreement is
subject to Section 13 hereof and shall be binding only if evidenced in writing
and signed by an authorized representative of the Company.

 

6